PER CURIAM.
The parties to this dissolution proceeding were married for some thirty-nine years, during which they accumulated a home, two pieces of commercial property, a bank account, and several substantial receivables. In addition, the wife inherited some money and real property from her parents. In an effort to accomplish a fair distribution of these assets the trial court divided the property in a fashion that resulted in the wife’s acquiring a larger percentage of the property, in both quantity and quality, than the husband. This is the thrust of the husband’s complaints on appeal.
On the whole, the trial court’s disposition of the property appears equitable and within his discretion. However, it is conceded by counsel that an I.R.A. owned by the wife contained at least $2,700 belonging to the husband, and that the final judgment was factually incorrect in finding that the current home of the parties in Pompano Beach was purchased with money obtained from the sale of the Syosset house in New York. The judgment awarded the entire I.R.A. to the wife and found that the wife had a special equity in the Pompano Beach home and, thus, awarded the husband’s one-half interest to the wife.
We affirm the judgment in all respects, except we reverse the award of the husband’s share of the I.R.A. ($2,700) and the award of the husband’s one-half interest in the Pompano Beach home. This cause is remanded with directions to amend the judgment, leaving the Pompano Beach home in the joint names of the parties and awarding the husband $2,700 from the wife’s I.R.A.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.